Citation Nr: 0109134	
Decision Date: 03/28/01    Archive Date: 04/03/01

DOCKET NO.  99-02 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for left 
posterior scapular injury with chronic intermittent 
myofascial pain syndrome.  


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from January 1981 to January 
1985.  This matter comes to the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.  In 
these determinations, the RO granted service connection for 
left posterior scapular injury with chronic intermittent 
myofascial pain syndrome, assigning it a 10 percent 
evaluation effective January 19, 1993.  The appellant 
disagreed with the evaluation assigned, and this appeal 
ensued.  


REMAND

During service, the appellant was treated for a contusion of 
the left posterior scapular area following a motor vehicle 
accident.  The RO established service connection for left 
posterior scapular injury with chronic intermittent 
myofascial pain syndrome in a January 1998 rating decision, 
and assigned it a 10 percent evaluation pursuant to the 
criteria of Diagnostic Code 5295 for lumbosacral strain.  

Here, the appellant seeks an increase in the evaluation 
assigned.  In developing the claim, the RO afforded the 
appellant a VA examination in November 1997 (he failed to 
report for another examination scheduled in June 2000), 
focused entirely on the back; it did not address any 
impairment associated with the left shoulder, the site of the 
disability.  Moreover, the RO, in rating the disability, it 
apparently did not consider the criteria concerning shoulder 
disabilities.  

The case is REMANDED for the following development:

1.  The RO should request that the 
appellant supply the names and addresses 
of any individuals or treatment 
facilities that have treated him for his 
left shoulder and back disability since 
January 2000, and the dates of such 
treatment.  After securing any necessary 
releases, the RO should obtain complete 
clinical records of such treatment and 
associate them with the claims folder.  

2.  The RO should schedule the appellant 
for an orthopedic examination to 
determine the nature and severity of the 
disability involving his left shoulder 
and back.  The claims folder and a copy 
of this REMAND must be made available to 
the physician for review in conjunction 
with the examination.  The pertinent 
history concerning the disabilities 
should be obtained, and all necessary 
tests and studies, including x-ray 
studies and range of motion measurements, 
should be accomplished.  The report of 
examination should contain a detailed 
account of all manifestations found to be 
present.  The examiner should be asked to 
express an opinion as to whether pain 
could significantly limit functional 
ability during flare-ups or with 
prolonged use, whether any pain or 
functional loss produced additional 
range-of-motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  

3.  A copy of the letter informing the 
appellant of the scheduled examination 
and the provisions of 38 C.F.R. § 3.655, 
including the need to provide "good 
cause" for any failure to appear for a 
scheduled examination, must be associated 
with the claims file.  If the appellant 
fails to appear for a scheduled 
examination, the RO should consider 
whether "good cause" is demonstrated 
for his failure to appear.  If the RO 
determines that "good cause" is not 
shown, the provisions of 38 C.F.R. 
§ 3.655 should be applied to this claim.  
If the RO determines that "good cause" 
is shown, then the examination should 
rescheduled.  

4.  When the aforementioned development 
has been completed, the RO should review 
the record to ensure compliance with this 
REMAND and the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  If not, the RO should 
undertake remedial action before 
returning the claim to the Board.  See 
Stegall v. West, 11 Vet. App. (1998).  

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  As part of its adjudication, the 
RO should consider whether the appellant 
should be separately rated for the 
shoulder as well as for the back.  If any 
benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.  
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



